Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



VOLT MANAGEMENT
CORPORATION


RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00055-CV

An Original Proceeding 

in Mandamus





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Volt Management Corporation, seeks a writ of mandamus against the Honorable
William Moody, Judge of the 34th District Court of El Paso County.  Mandamus will lie only to
correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig.
proceeding).  Moreover, there must be no other adequate remedy at law.  Id.  Based on the
petition and record before us, we are unable to conclude that Relator is entitled to the relief
requested.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).


March 5, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.